DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,747,296, 10,222,854, 9,098,286 and 8,970,506 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US PGPub 2011/0050618) in view of Perski et al. (US PGPub 2004/0155871), Chan et al. (US PGPub 2010/0214232) and Hotelling et al. (US PGPub 2008/0158167).

Regarding claim 11, Murphy discloses a touch controller selectively configurable for varying power consumption (fig. 1, touchscreen controller 100), comprising:
a plurality of sections configured to generate or process a touch signal (fig. 2, drive electronics and sense electronics), each section having selectively adjustable power consumption ([0039], Processor or controller 100 applies an excitation square wave to the drive electrodes that may have a frequency selected from a range between about 40 kHz and about 200 kHz. The AC signal is coupled to the sense lines via mutual capacitance. Touching panel 90 with a finger alters the capacitance at the location of the touch. AMRI-5000 controller 100 in FIGS. 3 and 4 can resolve and track multiple touches simultaneously. A high refresh rate allows the host to track rapid touches and any additional movements without appreciable delay. The embedded processor filters the data, identifies the touch coordinates and reports them to the host. The embedded firmware can be updated via patch loading);
a memory (fig. 2, control registers) configured to store a plurality of parameters corresponding to the plurality of sections ([0046], control registers, in one embodiment processor or controller 100 incorporates up to 128 registers that control system behavior and that may be configured to report data to a host controller. These registers may be accessed by the host controller via TWI or SPI interfaces, and may include functionality such as adjusting analog gain, controlling various filters, setting the number of active drive and sense lines on the panel, setting the virtual height and width of the panel (which determines the coordinates returned to the host controller), and selecting which events cause host interrupts); and
power management logic (fig. 2, processor) configured for
detecting a noise level ([0011], determining, in a processor, whether noise levels in touch point data acquired from a touch panel or touchscreen forming a portion of the sensing device exceed a noise threshold), and
based on the detected touch signal noise level, selecting stored parameters from the plurality of stored parameters ([0011], if the noise levels exceed the threshold, increasing the rate at which touch point data are acquired),
wherein the stored parameters is selected to produce a lowest power consumption in the plurality of sections that exceeds a predetermined signal-to-noise ratio threshold ([0011], there is provided a method of improving noise robustness and navigation performance in a mutual capacitance sensing device comprising determining, in a processor, whether noise levels in touch point data acquired from a touch panel or touchscreen forming a portion of the sensing device exceed a noise threshold, and if the noise levels exceed the threshold, increasing the rate at which touch point data are acquired for a predetermined period of time. Examiner notes: it is known that increasing the rate at which touch point data are acquired would also increase the power consumption; and [0016], there is provided a method of avoiding false wakeups and minimizing power consumption in a mutual capacitance sensing device having a touch panel or touchpad comprising operating the sensing device in a rest mode having a first power consumption mode associated therewith where a processor periodically searches for touches on the touch panel or touchscreen at a first predetermined rate, and in an absence of detecting a touch on the touch panel or touchpad over a first predetermined period of time, shifting the sensing device using the processor to a second power consumption mode that is lower than the first power consumption mode where the processor periodically searches for touches on the touch panel or touchscreen at a second predetermined rate that is lower than the first predetermined rate);
except: Murphy does not disclose wherein the noise level is a touch signal noise level and the signal-to-noise ratio is a touch signal-to-noise ratio, and wherein the selected stored parameters are a first drive stimulation matrix and a first decode matrix combination; and the first drive stimulation matrix including data for setting at least one or more phases of a plurality of drive signals. 
Murphy teaches noise within a system however other known types of noise occur in touch systems including external noise, internal noise and noise from a touch signal. Additionally, Murphy teaches using stored parameters to perform power management within a system however other known types of parameters could be used including a drive power and a read power. In a similar field of endeavor of touch devices, Perski discloses wherein the noise level is a touch signal noise level and the signal-to-noise ratio is a touch signal-to-noise ratio ([0267], the signal induced by the finger is much larger than the steady noise signals. This ensures that a finger presence is always distinguished from the steady noise, hence enabling correct mapping process), and wherein the stored parameters are a first stimulation matrix and a first decode matrix combination (fig. 17, storage differential map 250 and fig. 19 and [0269], providing an oscillating electrical signal). 
Therefore, it would have been obvious to one of ordinary skill in the art to address the known type of noise and power consumption reduction parameters such as taught by Perski in a system/method such as taught by Murphy to provide a system/method achieve the same stated objectives of touch detection and power consumption reduction with expected results. Furthermore, it would have been obvious to one skilled in the art that the specific storage format for the control and processing logic parameters in Murphy and Perski for the stimulation processing part and the touch detection processing part can be chosen to be a stimulation matrix and a decode matrix, respectively so that the selected parameters would be a first stimulation matrix and a first decode matrix combination, simply as a matter of logic parameter storage format preference.
While the combination of Murphy and Perski discloses a stimulation matrix, other types of stimulation matrix including a drive stimulation matrix are known in the prior art. 
In a similar field of endeavor of touch input devices, Chan discloses the stimulation matrix is a drive stimulation matrix ([0030], “the touch panel controller 104 is configured to perform scanning of the whole touch panel 102, referred to herein as a frame scan, to detect finger touches on the touch panel 102 and to determine locations and movements of the touches. The touch panel controller 104 may schedule sequential excitations of the driving electrodes one at a time, and schedule, for a current one of the driving electrodes being excited, a simultaneous detection of touch signals at the sensing electrodes all at the same time”). 
In view of the teachings of Murphy, Perski and Chan, it would have been obvious to one of ordinary skill in the art to use the drive stimulation matrix of Chan in the system of Murphy and Perski for the purpose of substituting know types of matrix to achieve similar intended results. 
While the combination of Murphy, Perski and Chan discloses a drive stimulation matrix utilizing spread spectrum modulation, other types of modulation including phase modulation are known in the prior art. 
In a similar field of endeavor of display devices, Hotelling discloses the first drive stimulation matrix including data for setting at least one or more phases of a plurality of drive signals (abstract: “multiple drive lines may be simultaneously or nearly simultaneously stimulated with drive signals having unique characteristics, such as phase or frequency”). 
In view of the teachings of Murphy, Perski, Chan and Hotelling it would have been obvious to one of ordinary skill in the art to substituting the spread spectrum modulation of Chan for the phase modulation of Hotelling for the purpose of utilizing a different form of modulation to achieve the intended results of propagating signals while limiting interference. 

Regarding claim 12, Murphy further discloses the power management logic further configured for selecting between a single stimulation touch sensing operation and a multi-stimulation touch sensing combination ([0037], Often it is necessary to detect multiple touches. The size of the grid is driven by the desired resolution of the touches).

Regarding claim 13, Murphy further teaches the power management logic further configured for selecting between a first single stimulation decode matrix and a first multi-stimulation decode matrix ([0037], Often it is necessary to detect multiple touches. The size of the grid is driven by the desired resolution of the touches).

Regarding claim 14, the combination of Murphy, Perski, Chan and Hotelling discloses the stimulation matrix is a drive stimulation matrix as discussed with regard to claim 1, Murphy further discloses the power management logic further configured for selecting between a first single-stimulation stimulation matrix and a first multi-stimulation stimulation matrix ([0037], Often it is necessary to detect multiple touches. The size of the grid is driven by the desired resolution of the touches).

Regarding claim 15, Murphy further discloses at least one of the plurality of sections configured for demodulating a received touch signal in accordance with the first decode matrix ([0046], functionality such as adjusting analog gain, controlling various filters, setting the number of active drive and sense lines on the panel, setting the virtual height and width of the panel (which determines the coordinates returned to the host controller), and selecting which events cause host interrupts).

Regarding claim 16, the combination of Murphy, Perski, Chan and Hotelling discloses the stimulation matrix is a drive stimulation matrix as discussed with regard to claim 1, Murphy further discloses at least one of the plurality of sections configured for stimulating a touch sensor panel in accordance with the first stimulation matrix ([0046], functionality such as adjusting analog gain, controlling various filters, setting the number of active drive and sense lines on the panel, setting the virtual height and width of the panel (which determines the coordinates returned to the host controller), and selecting which events cause host interrupts).

Regarding claim 17, the combination of Murphy, Perski, Chan and Hotelling discloses the stimulation matrix is a drive stimulation matrix as discussed with regard to claim 1, Murphy further discloses wherein the selected first stimulation matrix and first decode matrix combination represents a particular power level and a particular noise level ([0007], noise signals interfering with touch signals, significant variability among different users with respect to their touch habits and motions, undesired changes in operational characteristics arising from changes in the ambient environment or changing finger sizes or user habits, and high power consumption that may be induced by false wakeups).

Regarding claim 18, the combination of Murphy, Perski, Chan and Hotelling discloses the stimulation matrix is a drive stimulation matrix as discussed with regard to claim 1, the combination of Murphy and Perski further discloses the power management logic further configured for utilizing the touch signal noise level and a stimulation signal phase increment to select the first stimulation matrix and the first decode matrix combination (Perski: [0023], the oscillator is connected to provide the oscillating signal to the excitation circuitry and also to provide an excitation signal for the capacitive based touch detection and [0118], an oscillator 8 provides oscillations or a.c. energy to the system comprising the sensor and detector).

Regarding claim 19, the combination of Murphy, Perski, Chan and Hotelling discloses the stimulation matrix is a drive stimulation matrix as discussed with regard to claim 1, Murphy further discloses the power management logic further configured for utilizing the touch signal noise level and a component temperature level to select the first stimulation matrix and the first decode matrix combination ([0066], with respect to the third operation relating to an improved noise robustness operating mode (decreasing darkframe adaptation rates), during normal operation darkframe signals (which represent the signals or values generated by a mutual capacitance touch panel when no finger or touch is present) are adapted from time to time to ensure that darkframe reference values do not change in response to changes in the ambient environment, such as variations in humidity or temperature).

Regarding claim 20, the combination of Murphy, Perski, Chan and Hotelling discloses the stimulation matrix is a drive stimulation matrix as discussed with regard to claim 1, Murphy further discloses the power management logic further configured for utilizing the touch signal noise level and determined low noise stimulation frequency to select the first stimulation matrix and the first decode matrix combination ([0079], in the absence of a touch for a certain interval the processor or controller 100 automatically shifts to the next-lowest power consumption mode).

Claims 1-10 are method claims drawn to the device of claims 11-20 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693